I wish to concur in what MR. JUSTICE FISHBURNE has said for the Court in the proposed opinion in the above case with the exception of the following: "Rosa Lorick, who was charged in a separate indictment with the same offense, and who was an admitted accomplice of the defendant in operating the lottery, testified for the state under a promise from the solicitor that if she would tell the truth he would recommend probation in her case, which is a practice not infrequently followed in criminal cases. 22 C.J.S., Criminal Law, § 46, page 105."
Since this question was not raised either at the trial or upon appeal, this of course becomes obiter dictum. This practice has never been approved in the State of South Carolina; and in order that this Court might not be understood as sanctioning such, I, therefore, concur in the result only.
BAKER, CJ., concurs.